Case: 15-20389      Document: 00514134783         Page: 1    Date Filed: 08/29/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                              United States Court of Appeals
                                                                                       Fifth Circuit

                                    No. 15-20389                                     FILED
                                  Summary Calendar                             August 29, 2017
                                                                                Lyle W. Cayce
                                                                                     Clerk
CHARLES R. ADAMS,

                                                 Plaintiff-Appellant

v.

LIEUTENANT BAILEY; SERGEANT W. JOHNSTON; CORRECTIONAL
OFFICER WALTSON,

                                                 Defendants-Appellees


                  Appeals from the United States District Court
                       for the Southern District of Texas
                             USDC No. 4:12-CV-2520


Before DAVIS, SOUTHWICK, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Charles R. Adams, Texas prisoner # 1247914, appeals the jury verdict in
favor of the defendants in a 42 U.S.C. § 1983 suit alleging excessive use of force
and retaliation. He argues that the verdict was against the great weight of the
evidence.    Because Adams did not move before or after the verdict for a
judgment as a matter of law, the sufficiency of the evidence supporting the



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-20389     Document: 00514134783     Page: 2   Date Filed: 08/29/2017


                                  No. 15-20389

verdict is reviewed for plain error to determine “whether there was any
evidence to support the jury verdict.” Flowers v. S. Reg’l Physician Servs. Inc.,
247 F.3d 229, 238 (5th Cir. 2001). Defendants Johnston and Bailey testified
that they used force on Adams, who was resisting being secured, in order to
subdue him. They stated that they did not slam, kick, hit, elbow, or knee
Adams. Johnston and Bailey also testified that they did not retaliate against
Adams for exercising a constitutional right. The jury, as the trier of fact, is
responsible for resolving conflicting evidence and determining witness
credibility, and thus could choose to believe the defendants over the testimony
of Adams and Officer Brooks. See Martin v. Thomas, 973 F.2d 449, 453 (5th
Cir. 1992). Based on that testimony, there was sufficient evidence to support
the jury’s verdict. See Flowers, 247 F.3d at 238.
      Adams’s motion for the appointment of counsel is denied, as he has not
shown the existence of exceptional circumstances warranting such an
appointment. See Ulmer v. Chancellor, 691 F.2d 209, 212-13 (5th Cir. 1982).
Adams’s motion for a preliminary injunction and temporary restraining order
is also denied because he has not shown that the instant case is an exceptional
case. See Greene v. Fair, 314 F.2d 200, 202 (5th Cir. 1963). Adams’s motion to
expedite a ruling on his motion for an injunction is denied as moot. Finally,
Adams’s motion to suspend under Federal Rule of Appellate Procedure 2,
which the Clerk’s Office construed as motion for leave to file exhibits, is denied
as unnecessary because the exhibits are contained in the district court record.
      JUDGMENT AFFIRMED; MOTIONS DENIED.




                                        2